 1 MCGUIREWOODS LLP
     BETHANY GAYLE LUKITSCH (SBN 314376)
 2 355 S. Grand Avenue, Suite 4200
     Los Angeles, California 90071-3103
 3 Telephone: (213) 457-9840
 4 Facsimile: (213) 457-9877
     E-mail: blukitsch@mcguirewoods.com
 5
     MCGUIREWOODS LLP
 6 PERRY W. MILES IV (Admitted Pro Hac Vice)
     Gateway Plaza, 800 East Canal Street
 7 Richmond, Virginia 23219-3916
 8 Telephone: (804) 775-1000
   Facsimile: (804) 775-1061
 9 E-mail: pmiles@mcguirewoods.com
10 Attorneys for Ford Motor Company
11
12
                                   UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA

14 ZACHARY J. FARLOW, MATTHEW H.                            CASE NO. 3:18-cv-06967-JD
15 CLOUGH, CURTIS MCNEAL MERTZ,
     WILLIAM TSUMPES, JAMES HIGDON,                         The Hon. James Donato
16   DARYL ALEJANDRO, GARY O.
     PEDERSON, BOBBY J. GRIFFITH, BARRY                     STIPULATION AND [PROPOSED]
17   R. GONSALVES, JOSEPH SAWICKI,                          ORDER GRANTING DEFENDANT FORD
     ALLEN J. FOWLER, JAMES CROWELL,                        MOTOR COMPANY’S 28 U.S.C. § 1404(a)
18   JR., KELLY ARNOLD, ROBERT C. HAUS,                     MOTION TO TRANSFER VENUE
19   and WARREN STORY, each plaintiff is a
     citizen of the State of California and each
20   plaintiff brings suit Individually and on behalf
     of all others similarly situated,
21
                    Plaintiffs,
22          vs.
23 FORD MOTOR COMPANY, a Delaware
     Corporation,
24
                    Defendant.
25
26
27
28
                                                        1
       STIPULATION AND [PROPOSED] ORDER GRANTING DEFENDANT FORD’S MOTION TO TRANSFER
                                           VENUE
 1           WHEREAS, on August 9, 2019, the same three law firms representing the named Plaintiffs

 2 here filed a nearly identical complaint against Ford on behalf of a putative nationwide class in the
 3 Eastern District of Michigan. Droesser v. Ford Motor Co., No. 5:19cv12365-JEL (E.D. Mich.).
 4 Ford moved to transfer Farlow (and two other cases Nunez v. Ford Motor Co., 1:18cv25211 (S.D.
 5 Fla. filed Dec. 12, 2018), and Stevens v. Ford Motor Co., No. 2:18cv456 (S.D. Tex. filed Dec. 20,
 6 2018)) to the Eastern District of Michigan under 28 U.S.C. § 1404(a). See, e.g., Motion to Transfer,
 7 Farlow, ECF No. 61 (Aug. 28, 2019).
 8           WHEREAS, shortly before Ford moved to transfer, those same three firms asked the Judicial

 9 Panel on Multidistrict Litigation (“JPML”) to centralize the cases against Ford and other
10 manufacturers in a multidistrict litigation (“MDL”) under 28 U.S.C. § 1407. See Notice, ECF No.
11 [59] (Aug. 23, 2019).
12           WHEREAS this Court stayed all proceedings before it on September 9, 2019 pending the

13 outcome of Plaintiffs’ Motion before the JPML.
14           WHEREAS on December 18, 2019, the JPML held centralization was unnecessary, and

15 noted that “[i]f [Ford’s 1404(a)] motions are granted, all four actions against Ford will be in a single
16 district, further lessening any need for centralization.” In re: CP4 Fuel Pump Marketing, Sales
17 Practices, and Products Liability Litigation, MDL No. 2919, at 2 n.1 (Dec. 18, 2019).
18           WHEREAS on December 20, 2019, Plaintiffs’ counsel advised that they now are amenable

19 to transfer of the Farlow matter to the Eastern District of Michigan for consolidation with the
20 Droesser matter already pending there pursuant to 28 U.S.C. § 1404(a) and will not oppose Ford’s
21 pending motion.
22           WHEREAS consolidation pursuant to 28 U.S.C. § 1404(a) will enhance the “convenience

23 of the parties and witnesses” and is in the “interest of justice.” Moreover, transfer to the Eastern
24 District of Michigan is likewise proper as venue is proper in the Eastern District of Michigan, where
25 Ford’s principal place of business is located, and the Farlow matter and the Droesser matter share
26 nearly identical allegations and legal theories.
27           IT IS THEREFORE STIPULATED AND AGREED that this action be transferred to the

28 E.D. Mich. as a related action to the Droesser matter, No. 5:19cv12365-JEL (E.D. Mich.).
                                                       2
        STIPULATION AND [PROPOSED] ORDER GRANTING DEFENDANT FORD’S MOTION TO TRANSFER
                                            VENUE
 1 Dated: January 17, 2020               MCGUIREWOODS LLP

 2                                    By: /s/ Bethany Gayle Lukitsch
                                           Bethany Gayle Lukitsch
 3                                         Perry W. Miles IV
 4                                         Courtney Cook Shytle
                                           355 South Grand Avenue, Suite 4200
 5                                         Los Angeles, CA 90071
                                           213-627-2268 / Fax: 213-627-2579
 6                                         E-mail: blukitsch@mcguirewoods.com
                                           E-mail: pmiles@mcguirewoods.com
 7                                         E-mail: cshytle@mcguirewoods.com
 8
                                           Attorneys for Ford Motor Company
 9
10
     Dated: January 17, 2020             HILLIARD, MARTINEZ, GONZALES LLP
11
                                      By: /s/ Bradford P. Klager
12                                          Robert C. Hilliard (Admitted Pro Hac Vice)
                                            Marion Reilly (Admitted Pro Hac Vice)
13                                          Bradford P. Klager (Admitted Pro Hac Vice)
14                                          Lauren Akers (Admitted Pro Hac Vice)
                                            719 S. Shoreline Boulevard
15                                          Corpus Christi, Texas 78401
                                            361-882-1612 / Fax: 361-882-3015
16                                          E-mail: bobh@hmglawfirm.com
                                            E-mail: marion@hmglawfirm.com
17                                          E-mail: brad@hmglawfirm.com
18                                          E-mail: lakers@ hmglawfirm.com
                                            E-mail: HMGservice@hmglawfirm.com
19
20                                       HAGENS BERMAN SOBOL SHAPIRO LLP
21                                         Steve W. Berman (Admitted Pro Hac Vice)
                                           Shana E. Scarlett
22                                         Jeff D. Friedman
                                           1301 Second Avenue, Suite 2000
23
                                           Seattle, Washington 98101
24                                         206-623-7292 / Fax: 206-623-0594
                                           E-mail: steve@hbsslaw.com
25                                         E-mail: shanas@hbsslaw.com
                                           E-mail: jefff@hbsslaw.com
26
27                                         Attorneys for Plaintiffs and the Proposed Class
28
                                             3
       STIPULATION AND [PROPOSED] ORDER GRANTING DEFENDANT FORD’S MOTION TO TRANSFER
                                           VENUE
 1      PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                          ISTRIC
                                                   T ES D          TC
 2                                              TA




                                                                                             O
                                                    S
        Date: January 23, 2020




                                                                                              U
                                                  ED
 3




                                                                                               RT
                                        The Honorable James Donato




                                              UNIT
 4                                      United States District Judge




                                                                                                 R NIA
 5
                                                                                      a to




                                               NO
                                                                         m   es Don
                                                            J u d ge J a




                                                                                                 FO
 6




                                                RT




                                                                                              LI
 7                                                     ER




                                                  H




                                                                                             A
                                                            N                                C
                                                                              F
 8                                                              D IS T IC T O
                                                                      R
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          4
     STIPULATION AND [PROPOSED] ORDER GRANTING DEFENDANT FORD’S MOTION TO TRANSFER
                                         VENUE
